DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 14, 2019. 
This office action is in response to Amendments and/or Remarks filed on November 17 2021. In the current Amendment, Claims 1, 4, 11, and 20 are amended. No claims are cancelled. Claims 1-20 are pending.
In response to amendments and or remarks filed on November 17 2021, the objection to the specification made in the previous office action has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a target distribution of weights for a set of commands, determining a first training item, generating a recommendation, and transmitting the recommendation to a user. Each of the following limitation(s): 
applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
performing one or more processing operations that select a first training item from at least two training items based on a comparison between the target distribution and at least two different distributions of weights for the at least two training items, wherein the first training item comprises a sequence of commands for performing a particular task;
generating a recommendation that specifies the first training item; and 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“computer-implemented”) and recitation of insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass applying a set of commands to a trained machine-learning model to determine a target distribution of weights (corresponds to evaluation with assistance of pen and paper), performing processing operations that selects a training item based on a comparison of distribution of weights (corresponds to evaluation with assistance of pen and paper), and generating a recommendation that specifies the first training item (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. 
Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing bi-term topic modeling operations to generate the trained machine-learning model. Each of the following limitation(s): 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass performing bi-term topic modeling operations to generate a machine learning model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a 
Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to applying two different sets of command to the machine learning model to generate two different weight distributions. Each of the following limitation(s): 
further comprising applying at least two different sets of commands to the trained machine-learning model to generate the at least two different distributions of weights.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass applying two 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the two different distributions to the target distribution to generate similarity scores and determining the first training item based on the similarity scores and similarity criteria. Each of the following limitation(s): 

determining the first training item from the at least two training items based on the at least two similarity scores and a similarity criterion.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the two different distributions to the target distribution to generate similarity scores (corresponds to evaluation and judgement with assistance of pen and paper) and determining the first training item based on the similarity scores and similarity criteria (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a 
Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to identify a target task associated with a highest weight, performing filtering operations on the distributions to determine a first distribution, and determine that the first distribution is associated with a first training item. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: performing one or more comparison operations between the weights included in the target distribution to identify a target task associated with a highest weight;
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and
determining that the first distribution is associated with the first training item.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to identify a target task associated with a highest weight (corresponds to evaluation and judgement with assistance of pen and paper), performing filtering operations on the distributions to determine a first distribution (corresponds to evaluation with assistance of pen and 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task and determining that a primary task is equal to the target task. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two 
determining that a primary task associated with the first training item is equal to the target task.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task (corresponds to evaluation and judgement with assistance of pen and paper) and determining that a primary task is equal to the target task (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 7, 

Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining that one popularity score is greater than a second popularity score and adding the first training item to a list. Each of the following limitation(s): 
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and 
adding the first training item but not the second training item to a list associated with the recommendation.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass comparing the first popularity score and a second popularity score and determine that the first is greater (corresponds to evaluation and judgement) and adding a first training item to a list associated with a recommendation (corresponds to observation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is reciting a generic computer component. The 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 
Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the set of commands includes a first command associated with a first software application and a second command associated with a second software application. Each of the following limitation(s): 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that the set of commands includes a first command associated with a first software application and a second command associated with a second software application (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. 
Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the training item is a video, document, tutorial or website. Each of the following limitation(s): 
wherein the first training item comprises a video, a document, a tutorial, or a website.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that the training item is a video, document, tutorial, or website (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving  Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the particular task is included in the set of tasks. Each of the following limitation(s): 
wherein the particular task is included in the set of tasks. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)). For example, the above limitation(s) in the context of this claim encompass that particular task is in the set of tasks (corresponds to observation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI 
Regarding Claim 11, 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a target distribution of weights for a set of commands, determining a first training item, generating a recommendation, and transmitting the recommendation to a user. Each of the following limitation(s): 
applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
performing one or more processing operations that select a first training item from at least two training items based on a comparison between the target distribution and at least two different distributions of weights for the at least two training items, wherein the first training item comprises a sequence of commands for performing a particular task;

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”) and recitation of insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass applying a set of commands to a trained machine-learning model to determine a target distribution of weights (corresponds to evaluation with assistance of pen and paper), performing processing operations that selects a training item based on a comparison of distribution of weights (corresponds to evaluation with assistance of pen and paper), and generating a recommendation that specifies the first training item (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a 
Regarding Claim 12, 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing topic modeling operations to generate the trained machine-learning model. Each of the following limitation(s): 
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass performing topic modeling operations to generate a machine learning model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 
Regarding Claim 13, 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to performing bi-term topic modeling operations to generate the trained machine-learning model and the different distributions of weights. Each of the following limitation(s): 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass performing bi-term topic modeling operations to generate a machine learning model and multiple distributions of weights (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the two different distributions to the target distribution to generate similarity scores and determining the first training item based on the similarity scores and similarity criteria. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: comparing either directly or indirectly the at least two different distributions and the target distribution to compute at 
determining the first training item from the plurality of training items based on the at least two similarity scores and a similarity criterion.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass comparing the two different distributions to the target distribution to generate similarity scores (corresponds to evaluation and judgement with assistance of pen and paper) and determining the first training item based on the similarity scores and similarity criteria (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a 
Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to identify a target task associated with a highest weight, performing filtering operations on the distributions to determine a first distribution, and determine that the first distribution is associated with a first training item. Each of the following limitation(s): 
wherein performing the one or more processing operations comprises: performing one or more comparison operations between the weights included in the target distribution to identify a target task associated with a highest weight;
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and
determining that the first distribution is associated with the first training item.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to identify a target task associated with a highest weight (corresponds to evaluation and judgement with assistance of pen and paper), performing filtering operations on the distributions to determine a first 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task and determining that a primary task is equal to the target task. Each of the following limitation(s): 

determining that a primary task associated with the first training item is equal to the target task.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass comparing the weights in the target distribution to average weights associated with different distributions to determine a target task that has a higher weight difference than any other task (corresponds to evaluation and judgement with assistance of pen and paper) and determining that a primary task is equal to the target task (corresponds to observation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist 
Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to generating a recommendation by performing ranking operations on training items based on a popularity metric. Each of the following limitation(s): 
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric. 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass ranking training items based on a popularity metric (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using 
Regarding Claim 18, 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the first set of commands includes at least two subsets of commands and each subset of commands is associated with a different portion of work. Each of the following limitation(s): 
wherein the first set of commands associated with the target user includes at least two subsets of commands, 
wherein each subset of commands is associated with a different session associated with a different discrete portion of work.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more non-transitory computer readable media”). For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass that the first set of commands associated with a 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 19, 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a non-transitory computer readable media, which is directed to an article of manufacture, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to stating that the particular task is not included in the set of tasks. Each of the following limitation(s): 
wherein the particular task is not included in the set of tasks.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmitting the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 

Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)...”. Therefore, the recitation of "transmitting the recommendation to a user to assist the user in performing the particular task.", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to transmitting data over a network.
Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories. 
Step 2A Prong One Analysis: The claim is directed to determining a target distribution of weights for a set of commands, determining a first training item, generating a recommendation, and transmitting the recommendation to a user. Each of the following limitation(s): 
apply a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, wherein the trained machine-learning model maps different sets of commands to different distributions of weights applied to the set of tasks;
perform one or more processing operations that select a first training item from at least two training items based on a comparison between the target distribution and at least two different distributions of weights for the at least two training items, wherein the first training item comprises a sequence of commands for performing a particular task;
generate a recommendation that specifies the first training item; and 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components (“one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to:”) and recitation of insignificant extra-solution activity. For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass applying a set of commands to a trained machine-learning model to determine a target distribution of weights (corresponds to evaluation with assistance of pen and paper), performing processing operations that selects a training item based on a comparison of distribution of weights (corresponds to evaluation with assistance of pen and paper), and generating a recommendation that specifies the first training item (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea.

Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of “transmit the recommendation to a user to assist the user in performing the particular task.” amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1,3, 6, 9, 11, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (“Exploring Personalized Command Recommendations based on Information Found in Web Documentation”).

Regarding Claim 1, 
Khan teaches: 
A computer-implemented method for automatically recommending workflows for software-based tasks, the method comprising: (Page 225: “In this work, we propose an alternative approach to personalized command recommendations that uses command-to-task mappings mined from online documentation. Specifically, our approach uses QueryFeature Graphs (QF-Graphs) [13], a technique that maps common web search queries to collections of interface elements referenced in the resulting online documentation. Within the context of the GNU Image Manipulation Program (GIMP), we illustrate how our prototype recommender system uses a QF-Graph as an automatically generated plan library.” teaches a method for automatically recommending a set of commands (workflows) for GIMP (software based task); Page 232: “An Intel Core i7 desktop with 8 GB of RAM and Microsoft Windows 7 was used for the experiment. The system was connected to a 22’’ LCD monitor with a 1920x1080 resolution. The experiment software recorded all timing and selection data.” teaches a computer based implementation)

applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, (Page 227: 
    PNG
    media_image1.png
    450
    627
    media_image1.png
    Greyscale

teaches determining a distribution of weights for tasks and their respective commands by using a QF-graph (machine learning model))

performing one or more processing operations that select a first training item from at least two training items based on a comparison between the target distribution and at least two different distributions of weights for the at least two training items, wherein the first training item comprises a sequence of commands for performing a particular task; (Page 228: “To generate personalized, contextually relevant command recommendations, QFRecs uses the cleaned QF-graph as an automatically generated plan library. Based on a user’s last x command selections (i.e., the history size), QFRecs “activates” the corresponding nodes in the graph (i.e., the recently used features/commands)… After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task. Using these estimations, QFRecs then “activates” other relevant commands for those candidate tasks.” and Page 228: “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches selecting a set of recommended commands (first training item) from a plurality of commands (at least two training items) based on a comparison on the connection weights of nodes in the QF-graph (comparison between distributions of weights), the set of recommended commands comprises a sequence of commands because the commands are ranked by weight into a set of commands that are recommended to the user)

generating a recommendation that specifies the first training item; (Page 228: “In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches recommending a set of top k commands (first training item) to the user)

and transmitting the recommendation to a user to assist the user in performing the particular task. (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task. Using these estimations, QFRecs then “activates” other relevant commands for those candidate tasks.” teaches providing recommendations of relevant commands for a user’s current task)

Regarding Claim 3, 
Khan teaches The method of claim 1,
Khan further teaches:  
further comprising applying at least two different sets of commands to the trained machine-learning model to generate the at least two different distributions of weights. (Page 227

    PNG
    media_image1.png
    450
    627
    media_image1.png
    Greyscale

teaches that a plurality of commands are used to generate weights)

Regarding Claim 6, 
Khan teaches The method of claim 1, 
Khan further teaches: 
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two different distributions to determine a target task included in the set of tasks having a higher weight Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” and “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches comparing the weights of the user’s current commands to other weights to determine a feature that relates to the user’s current task (target taks), where the feature is ranked by their summed weight and only the top k features are selected)
and determining that a primary task associated with the first training item is equal to the target task. (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” teaches determining if the tasks in the graph associated with the command recommendation (training item) should be associated with the user’s current task (target task))

Regarding Claim 9, 
Khan teaches The method of claim 1, 
Khan further teaches: 
wherein the first training item comprises a video, a document, a tutorial, or a website. (Page 225: “In this work, we propose an alternative approach to personalized command recommendations that uses command-to-task mappings mined from online documentation.” and “Our results suggest that web documentation can be leveraged to generate recommendations for commands that are relevant to the task at hand.” teaches that the recommended command (training item) is obtained from web documentation (a web site))


Regarding Claim 11, 
This claim recites One or more non-transitory computer readable media…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1.

Regarding Claim 16, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected by the same rationale applied against claim 6.

Regarding Claim 20, 
This claim recites A system…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Yan et al. (“A Biterm Topic Model for Short Texts”)
Regarding Claim 2, 
Khan teaches The method of claim 1, 
Khan does not appear to explicitly teach:
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model.
However, Yan teaches: 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the biterm topic model)
Khan and Yan are analogous art because they are directed to modeling text. 


Regarding Claim 13, 
Khan teaches The one or more non-transitory computer readable media of claim 11, 
Khan does not appear to explicitly teach:
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights. 
However, Yan teaches: 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the biterm topic model; Page 1448: “Finally, with the counters of the topic assignments of biterm and word occurrences, we can easily estimate the topic-word distributions φ and global topic distribution θ as:

    PNG
    media_image2.png
    112
    453
    media_image2.png
    Greyscale
”
teaches that bi-term topic modeling generates two different distributions of weights, the topic-word distributions φ and global topic distribution θ)
Khan and Yan are analogous art because they are directed to modeling text. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan’s bi-term topic modeling into Khan’s system for command recommendation with a motivation to “…uses the aggregated patterns in the whole corpus for learning topics to solve the problem of sparse word co-occurrence patterns at document-level” (Yan, Page 1445).

Claims 4, 5, 7, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Li et al. (“Design and Evaluation of a Command Recommendation System for Software Applications”)

Regarding Claim 4, 
Khan teaches The method of claim 1, 
Khan does not appear to explicitly teach: 
wherein performing the one or more processing operations comprises:
comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in the at least two training items; and

However, Li teaches: 
wherein performing the one or more processing operations comprises:
comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in a plurality of training items; and (Page 11: “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj. Build a Command-to-Command Similarity Matrix. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)… For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}… Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, ∀ck ∈ L).” teaches comparing each command vector’s cf-iuf value to compute similarity scores, with each similarity score being associate with a different command (training item); Page 9: “With those two metrics we can compute the cf-iuf as: c f-iufi j = c fi j · iufi j. A high weight in c f-iuf is obtained when a command is used frequently by a particular user, but is used by a relatively small portion of the overall population.” teaches that the cf-iuf value is a distribution of weight)
determining the first training item from the plurality of training items based on the at least two similarity scores and a similarity criterion. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” 
Khan and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Khan’s system for command recommendation with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 5, 
Khan teaches The method of claim 1, 
Khan further teaches: 
wherein performing the one or more processing operations comprises: performing one or more comparison operations between the weights included in the target distribution to identify a target task associated with a highest weight; (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” and “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches comparing the edge weights and ranking features according to their weights to determine k tasks that are associated with the highest weights)

Khan does not appear to explicitly teach: 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and 
determining that the first distribution is associated with the first training item.

However, Li teaches: 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and (Page 9: “Based on above considerations, we choose to focus on memory-based collaborative filtering techniques. The two most common such techniques are user-based [Resnick et al. 1994] and item-based [Sarwar et al. 2001] algorithms” teaches using user-based and item-based filtering algorithms; Page 10: “For user-based collaborative filtering we require a method to measure the similarity between two users. A common approach for doing this is to first define a representative vector for each user, and then compare the vectors. Our method is to define the command vector Vj such that each cell, Vj(i), contains the cf-iuf value for each command ci, and use these vectors to compute user similarity” teaches that user-based collaborative filtering determines a distribution of cf-iuf values (weights) for the command; Page 11: “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj.” 
determining that the first distribution is associated with the first training item. (Page 11: “. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)…. For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}…. Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, ∀ck ∈ L)…. The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches determining that the cf-iuf weight distribution can be associated with a recommended command (training item))
Khan and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Khan’s system for command recommendation with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 7, 
Khan teaches The method of claim 1, 
Khan does not appear to explicitly teach:
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and

However, Li teaches: 
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches comparing the command’s (training item) similarity score (popularity score) and determining if one is greater than the other by sorting them )
adding the first training item but not the second training item to a list associated with the recommendation. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches adding only the top N commands to a list, based on their similarity score)
Khan and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Khan’s system for command recommendation with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 14, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected by the same rationale applied against claim 4.

Regarding Claim 15, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected by the same rationale applied against claim 5.

Regarding Claim 17, 
Khan teaches The one or more non-transitory computer readable media of claim 11, 
Khan does not appear to explicitly teach:
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric.
However, Li teaches: 
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches sorting (ranking) the commands (training item) by their similarity score (popularity metric))
Khan and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Khan’s system for predicting future developer behavior using topic models with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 19, 
Khan teaches The one or more non-transitory computer readable media of claim 11, 
Khan does not appear to explicitly teach:
wherein the particular task is not included in the set of tasks.
However, Li teaches:
wherein the particular task is not included in the set of tasks. (Page 12: “In addition to testing our user-based and item-based collaborative filtering algorithms, we also implemented and evaluated Linton’s algorithm [Linton and Schaefer 2000]. The algorithm suggests the top commands, as averaged across the whole user population, that a user has not used.” teaches that the specific task is not associated with the set of tasks because the Linton algorithm generates recommendations for a task from the entire user population, not the specific user. Therefore, the recommended command for a specific task is generated from the set of tasks of the global user population that does not include the user’s specific task.)
Khan and Li are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li’s Command Recommendation System into Khan’s system for predicting future developer behavior using topic models with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Claims 8, 10, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Damevski et al. (“Predicting Future Developer Behavior in the IDE Using Topic Models”),
Regarding Claim 8, 
Khan teaches The method of claim 1, 
Khan does not appear to expliclty teach: 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application

However, Damevski teaches: 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application. (Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches that the training data includes commands from both the Visual Studio and Robot Studio applications)
Damevski and Khan are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of System Damevski’s system for predicting future developer behavior using topic models into Khan’s Personalized Command Recommendation with a motivation to predict commands for a future context (Damevski, Page 1100).

Regarding Claim 10, 
Khan teaches The method of claim 1, 
Khan does not appear to explicitly teach: 
wherein the particular task is included in the set of tasks
However, Damevski teaches:
Page 1102, Section 3.1: “When we examine a smaller unit of the log, such as an hour of one developer’s work, we find that the number of interaction types is small, consisting of usually highly regular and repetitive patterns. This is expected, as within a small period of time, a developer is likely focusing on a specific task and interacting with a small subset of the development environment which consists of relatively few interactions.” teaches that a developer works on a specific task within a time period; Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces” teaches that the specific development task is in a set of interaction sessions)
Damevski and Khan are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of System Damevski’s system for predicting future developer behavior using topic models into Khan’s Personalized Command Recommendation with a motivation to predict commands for a future context (Damevski, Page 1100).


Regarding Claim 12,
Khan teaches The one or more non-transitory computer readable media of claim 11, 
Khan does not appear to expliclity teach: 
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model.
However, Damevski teaches:  
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model. (Page 1103, Section 5.1: “To build the initial LDA model, we decompose past developer interaction with an IDE into a set of interaction sessions, delimited by a period of inactivity of at least 5 minutes. We choose this interval with the goal of ensuring that, most of the time, a development task (e.g., structured navigation, debugging) does not span two sessions, which we validate empirically by sampling and examining interaction traces.” teaches performing LDA topic model on developer commands to generate the LDA model (machine learning model))

Damevski and Khan are analogous art because they are directed to command recommendation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of System Damevski’s system for predicting future developer behavior using topic models into Khan’s Personalized Command Recommendation with a motivation to predict commands for a future context (Damevski, Page 1100).

Regarding Claim 18, 
Khan teaches The one or more non-transitory computer readable media of claim 11, 
Khan does not appear to explicitly teach: 
wherein the first set of commands associated with the target user includes at least two subsets of commands, wherein each subset of commands is associated with a different session associated with a different discrete portion of work.
However, Damevski teaches: 
Page 1105, Section 6.1: “For evaluation, we use developers’ interaction traces for Microsoft Visual Studio and ABB Robot Studio. Visual Studio is a well known general purpose IDE, while Robot Studio is a popular IDE intended for robotics development that supports both simulation and physical robot programming and uses a programming language called RAPID. Both datasets are large and representative.” teaches that the set of developer commands includes two subsets of commands from Visual Studio and Robot Studio, each being related to a different portion development)

Response to Arguments
Regarding Objections to the Specification: 
Applicant’s arguments: page 9 of Remarks
Response: 
Applicant’s arguments are fully considered and are persuasive. The objection to the Specification has been withdrawn. 

Regarding Claim Rejections under 101: 
Applicant’s argument: pages 10-11 of Remarks
Response: 
Applicant’s arguments have been fully considered but they are not persuasive. Under broadest reasonable interpretation, the limitations of claim 1 cover mental processes but for the recitation of generic computer components and insignificant extra-solution activity. Claim 1 does not contain any additional elements that integrate the abstract idea into a practical application or represent significantly 

Regarding Claim Rejections under 102/103: 
Applicant’s argument: pages 12-13 of Remarks
Response: 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Khan, previously used in the non-final rejection (but not used to teach claim 1) has now been used to reject claim 1 under 102, as necessitated by amendments. Please see pages 50-53 for a detailed analysis of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.A./Examiner, Art Unit 2125             

/BRIAN M SMITH/Primary Examiner, Art Unit 2122